 KIEKHAEFER CORPORATION95to an election is obliged to furnish evidence in support of such objec-tions and that, unless such evidence is produced, the Regional Directoris not required to pursue his investigation further.6No such support-ing evidence has been produced here.Accordingly, we find no meritin this contention of the Employer.Having considered the Regional Director's report on objections andthe Employer's exceptions thereto and supporting memorandum, andhaving found the Employer's objections to be without merit, wehereby overrule them.As the objections and exceptions do not raisesubstantial issues of fact, we deny the Employer's request for a hear-ing.'As the Petitioner has received a majority of the valid ballotscast in the election, we shall certify the Petitioner as the collective-bargaining representative of the employees in the appropriate unit.[The Board certified Local No. 16, International Hod Carriers,Building and Common Laborers Union of America, AFL-CIO, asthe designated collective-bargaining representative of the employeesin the unit hereinabove found appropriate.]Audubon CabinetCompany, Inc.,119 NLRB 349.°The HumkoCo., Inc,117 NLRB 825, 828.Kiekhaefer CorporationandDistrict No. 10,International Asso-ciation of Machinists,AFL-CIO,Petitioner.Cade No. 13-RC-5595.March 14, 1958DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn August 7, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for theThirteenth Region among the employees in the agreed appropriateunit.Following the election the Regional Director served upon theparties a tally of ballots which showed that of approximately 667eligible voters, 516 cast ballots, of which 371 were for KiekhaeferIndependent Workers Association, herein called the Independent, 127for the Petitioner, and 8 against the participating labor organiza-tions.There were 10 challenged ballots, a number insufficient to affectthe results of the election.Two ballots were void.On August 12, 19-57, the Petitioner filed timely objections to con-duct affecting the results of the election.On November 15, 1957,following an investigation, the Regional Director issued and dulyserved upon the parties his report on objections, in which he foundmerit in objections Nos. 1, 2, and 12, and rejected the remaining ob-120 NLRB No. 17. 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDjections, except for the sixth which he found unnecessary to resolve.He therefore recommended that the election be set aside and a newelection be ordered by the Board.Thereafter, the Employer andthe Independent filed exceptions to the Regional Director's reportand supporting briefs.Upon the, entire record in the case, the Board finds :1.Themployer is engaged in commerce within the meaning ofthe Act., 2.The Petitioner and the Independent are labor organizationsclaiming to represent certain employees of the Employer.question affecting commerce exists concerning the representa-tion, of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.All production and maintenance employees at the Employer'sCedarburg,Wisconsin, plants, #1 and #2, including leadmen, butexcluding office and plant clerical employees, quality control em-ployees, laboratory employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.5.We agree with the Regional Director's rulings sustaining ob-je:;tionsNos. 1, 2, and 12, to which exceptions have been taken.In the first objection, the Petitioner alleged that the Employermade promises of benefits to its employees and to the incumbent In-dependent in order to defeat the Petitioner in the election.TheRegional Director found that after the signing of the stipulation forcertification upon consent election on July 24, 1957, the Employerand the Independent continued to negotiate for a new contract toreplace their old one which expired June 30, 1957.They held abargaining session on July 29, at which the Employer advanced acounterproposal which satisfied most of the demands of the Inde-pendent.The next day, the Independent held a membership meet-ing at which the terms of the counterproposal were presented, butno vote was taken thereon. Thereafter, the Independent printed bul-letins setting forth the Employer's counterproposal.On August 2,the Independent mailed copies of the bulletins to 150 employees whowere temporarily laid off, and 2 days before the election it distributed550 copies at the plant gates.The Regional Director also found thaton the morning of the day of the election, the Employer accededto a grievance of 4 or 5 laid-off employees, presented anew by Presi-dent Heuttel of the Independent, concerning the claim to pay forMemorial Day which immediately preceded the layoff of some 200employees.Heuttel, given permission by the Employer to inform KIEKHAEFER CORPORATION97the grievants of the concessions, related the information to 10 to 12employees prior to the election.The Regional Director concluded, and we agree, that the making ofthe concessions above described and their publication to employees bythe Independent prior to the election, constituted interference withthe employees' free choice in the election, under the Board's ruling inElectric Auto-Lite.'In the 2d and 12th objections, the Petitioner alleges that the Em-ployer permitted Heuttel to roam the plant and allowed the Independ-ent to use plant bulletin boards for electioneering purposes priorto the election but denied similar privileges to the Petitioner.TheRegional Director found that upon signing the stipulation for certi-fication, the Employer put into effect a plant no-solicitation rule.However, Heuttel was permitted to enter the plant daily, and at suchtimes he discussed campaign issues with various employees duringworking hours.Although warned by the Employer to discontinuesuch activity, Heuttel ignored such warnings and no further stepswere taken by the Employer to stop his campaigning in the plant.On the other hand, the efforts of adherents for the Petitioner to discusscampaign issues in the plant were dealt with firmly by the Employer.In addition, the Employer allowed the Independent to use the plantbulletin board space reserved to it under the contract for the publica-tion of campaign material?On the other hand, the efforts of thePetitioner to use bulletin board space in the plant for the same pur-pose were at first denied and later, when the Independent consentedto share its allotted space, were interfered with by the Employerand the Independent.The Regional Director concluded, and we agree, that the Employer,by the foregoing conduct, favored the Independent in the enforce-ment of the plant no-solicitation rule, and thereby interfered withthe election?We therefore adopt the Regional Director's conclusion that objec-tions Nos. 1, 2, and 12 raise material and substantial issues concerningconduct affecting the results of the election and his recommenda-1 Electric Auto-Ltite Company,116 NLRB 788,790, where the Board stated : "It is theBoard's considered view, based on experience in conducting representationPlections, thatthe promises of benefits to employees and acts according prestige to unions,made aftera question of representation has been found to exist by the Boaid and prior to the resolu-tion of this question by an election,tend to interfere with employee freedom of choice sozealously guarded by the Board "We recognize that this ruling is not entirely consistent with the Board's holding inWilliam D GibsonCo.,110 NLRB 660.However, we question the validity of that deci-sion and, therefore,decline toapply thepiinctpleadopted thereinin this case.2Article Vof the Independent'"Bulletin Boards, asestablished in the several departments may be utilizedby the Unionfor the purposes ofposting notices relating to union business but in no case shall bulletin boards be used forcampaign propaganda purposes "3N L R B v National Container Corp,211 F. 2d 525 (C A.2), enfg.103 NLRB 1544.483142-59-vol. 120-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions that the election be-set aside on these bases.Accordingly, weshall set aside the election in this case and order that a new electionbe held.[The Board set aside the election held on August7,1957.][Text of Direction of Second Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above De-cision, Order, and Direction of Second Election.Grand Forks Grocery CompanyandGeneral Drivers & Ware-house Employees,Local 581, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No. 18-IBC-3384.March 17, 1958SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election in the above-entitled proceeding,'an electionby secretballot was conducted onNovember 19,1957,under the direction and supervision of theRegional Director for theEighteenthRegion, among the employeesin the unit found appropriateby theBoard.At the conclusion of theelection the parties were furnishedwitha tally of ballots whichshowed that there were 12 eligible voters andthat 11 cast ballots, ofwhich5 were cast for, and 3 against,the Petitioner.Therewere threeballots challengedby thePetitioner,a number sufficient to affect theresults of the election.Thereafter,the Petitionerfiled timely objec-tions to conduct affecting the results of the election.After investigation, the Regional Director,on December27, 1957,issued his report and recommendations on objections and challenges,in which he found the objections to be without merit and recommendedthattheybe overruled.The Regional Director also recommended thatthe challenges to all three ballots in question be sustained and, further,that the Petitioner be certified as the bargaining agent of theemployees in the unit found appropriate.The Employer has filedtimely exceptionsto theRegional Director's report.The ObjectionsNo exceptions were filed to the Regional Director's recommendationthat the Petitioner's objections be overruled. In view thereof, thisrecommendation is hereby adopted.1Not published.120 NLRB No. 20.